FILED
                               NOT FOR PUBLICATION                          JUL 02 2014

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


DESMOND CARTER,                                      No. 12-55981

                 Plaintiff - Appellant,              D.C. 2:11-cv-05543-MWF-SS.

     v.
                                                     MEMORANDUM*
COUNTY OF LOS ANGELES et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Central District of California
                     Michael W. Fitzgerald, District Judge, Presiding

                         Argued and Submitted February 7, 2014
                                  Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.**

          Plaintiff -Appellant Desmond Carter (“Carter”) appeals from the district

court’s order of May 25, 2012, granting summary judgment to defendants. We

affirm.



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

**
       The Honorable Brian M. Cogan, United States District Judge for the Eastern
District of New York, sitting by designation.
       Carter was not deprived of a property interest when his position at the Los

Angeles County Office of Public Safety (“OPS”) was eliminated for economic

reasons. Neither the L.A. County Civil Service Rules (the “Civil Service Rules”)

nor the Public Safety Officers’ Procedural Bill of Rights Act, Cal. Gov. Code §

3300 et seq. (the “Bill of Rights Act”), gave Carter a property interest in continuing

his employment after the L.A. County Board of Supervisors voted to eliminate

OPS. See Am. Fed’n of State Emps. v. County of Los Angeles, 194 Cal. Rptr. 540,

546 (Ct. App. 1983). As for the Bill of Rights Act, layoffs are not included within

its definition of “punitive action,” see Cal. Gov. Code § 3303, and other provisions

of California law “strongly suggest that the right to an administrative appeal

[against punitive action under the Act] does not apply where police officers are laid

off as part of a mass reduction in personnel due, for example, to budgetary

constraints.” White v. County of Sacramento, 646 P.2d 191, 195 n.4 (Cal. 1982).

Moreover, even if Carter did have a property interest in his status as a permanent

employee at OPS, the Board of Supervisors’ legislative decision to eliminate OPS

provided Carter with all the process he was due. See Rea v. Matteucci, 121 F.3d
483, 485 (9th Cir. 1997).

      Carter similarly did not have a protected property interest in his continued

employment at the Los Angeles Sheriff’s Department (“LASD”). Carter was a

probationary employee at LASD, and “[u]nder California law, a probationary civil


                                          2
service employee ordinarily has no property interest in continued public

employment and may be dismissed without a hearing or judicially cognizable good

cause.” McGraw v. City of Huntington Beach, 882 F.2d 384, 389 (9th Cir. 1989)

(emphasis omitted).

      Although “even a probationary employee could have a reasonable

expectation of continued employment,” id. at 390 (internal quotation marks

omitted), Carter identifies no state law that provides a restriction on a probationer’s

discharge. The hearing and appeals provisions of the Bill of Rights Act, by their

terms, apply only to officers that have completed their probationary period. See

Cal. Gov. Code § 3304(b). This language concerning the probationary period was

added by the state legislature in a 1998 amendment to the Bill of Rights Act, see

Guinn v. County of San Bernardino, 109 Cal. Rptr. 3d 667, 674 (Ct. App. 2010),

and thus Carter’s reliance on cases predating this amendment is misplaced.

      Carter’s claim that his termination deprived him of a liberty interest presents

a closer question. A liberty interest may also be infringed where an individual’s

dismissal “effectively precludes future work in the individual’s chosen profession.”

Braswell v. Shoreline Fire Dep’t, 622 F.3d 1099, 1102-03 (9th Cir. 2010); see also

Portman v. County of Santa Clara, 995 F.2d 898, 908 (9th Cir. 1993). As the

district court noted, Carter’s opposition to summary judgment below rested on the

“bare conclusion – unsupported by law or fact – that the discharge in this case


                                           3
‘would . . . be fatally preclusive to his ability to obtain peace officer employment.’”

(ER 6.) This conclusion was correct. As factual support for his argument that his

“reputation has been damaged in the law enforcement community to the point that

he has been unable to secure any work in this profession,” Carter cites only to his

own conclusory assertions at his deposition and in his declaration. And although

Carter stated in his deposition that despite his best efforts to secure employment, he

has been unable to get any job interviews, he also conceded that he has not made

any effort to secure a job in law enforcement. (ER 310-312.)

      Where a plaintiff fails to present evidence that he is actually precluded from

future employment in his chosen profession, summary judgment is appropriate.

See Merritt v. Mackey, 827 F.2d 1368, 1373 (9th Cir. 1987); Bollow v. Fed.

Reserve Bank of San Francisco, 650 F.2d 1093, 1101 (9th Cir. 1981).

      We have considered Carter’s remaining arguments and find them meritless.

      AFFIRMED.




                                           4